DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN107134261; translation provided by applicant on 12/11/2020) in view of Jeon et al (Publication number: US 2017/0337875).

Consider Claim 1, Zhang shows a pixel circuit (see figure 3), configured to drive a light emitting element to emit light, the pixel circuit comprising: a node control sub-circuit, a light emitting control sub-circuit and a driving sub-circuit; wherein:
(a) The node control sub-circuit is connected with a first scanning terminal, a second scanning terminal, a reset signal terminal, an initial signal terminal, a first node, a second node, a third node, a data signal terminal (figures 1 and 3; paragraphs 37-40 and 48); (In the first stage, the second timing signal SCAN1, the third timing signal SCAN2, and the fifth timing signal RESET are at a high level, and the fourth timing signal EM is at a low level. The second timing signal SCAN1 is used to control the second switching tube T2 to turn on, the third timing signal SCAN2Z is used to control the third switching tube T3 to turn on, and the fifth timing signal RESET is used to control the fifth switching tube T5 to turn on), and is configured to provide a signal of the initial signal terminal to the first node under control of the reset signal terminal, provide a signal of the data signal terminal to the second node under control of the first scanning terminal, and provide a signal to the second node or provide a signal to the second node and the third node under control of the second scanning terminal (figures 1 and 3; paragraphs 37-40 and 48); (In the first stage, the second timing signal SCAN1, the third timing signal SCAN2, and the fifth timing signal RESET are at a high level, and the fourth timing signal EM is at a low level. The second timing signal SCAN1 is used to control the second switching tube T2 to turn on, the third timing signal SCAN2Z is used to control the third switching tube T3 to turn on, and the fifth timing signal RESET is used to control the fifth switching tube T5 to turn on).
(b) The light emitting control sub-circuit is connected with the first power supply terminal, the light emitting control terminal and a fourth node respectively, and is configured to provide a signal of the first power supply terminal to the fourth node under control of the light emitting control terminal (figures 1 and 3; paragraphs 37-40 and 48); (In the first stage, the second timing signal SCAN1, the third timing signal SCAN2, and the fifth timing signal RESET are at a high level, and the fourth timing signal EM is at a low level. The second timing signal SCAN1 is used to control the second switching tube T2 to turn on, the third timing signal SCAN2Z is used to control the third switching tube T3 to turn on, and the fifth timing signal RESET is
used to control the fifth switching tube T5 to turn on).
(c) The driving sub-circuit is connected with the first node, the second node, the third node and the fourth node respectively, and is configured to provide a driving current to the first node under control of the second node, the third node and the fourth node; the light emitting element is connected with the first node and the second power supply terminal respectively (see paragraphs 38 and 39); (The second timing signal SCAN1 controls the second switch tube T2. The second capacitor C2 stores the
threshold voltage Vth of the first switch tube T1).
However, Zhang does not specifically show that the pixel circuit comprises a ground terminal.
In related art, Jeon shows that the pixel circuit comprises a ground terminal (see paragraphs 53 and 54); (The third switching transistor ST3 is turned on or off according to the second scan signal SCAN2. When the third switching transistor ST2 is turned on, the second node N2 may be connected to the ground potential).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Jeon et al into the teaching of Zhang et al in order for the voltage of the second node N2 to be 0V (see Jeon et al; paragraphs 52 and 53).

Consider Claim 2, Zhang shows that the driving sub-circuit comprises: a driving transistor, wherein the driving transistor is a double-gate transistor; a first control (figure 2; paragraphs 14, 15, and 18); (Each pixel includes a driving transistor DT with a double-gate electrode structure, a compensating transistor connected to the top gate electrode of the driving transistor DT to compensate for a deviation in the threshold voltage Vth of the driving transistor DT).

Consider Claim 3, Jeon et al shows that the light emitting element comprises: an organic light emitting diode; an anode of the organic light emitting diode is connected with the first node, and a cathode of the organic light emitting diode is connected with the second power supply terminal (fig. 2; paragraphs 49-55).

Consider Claim 10, Zhang shows that the light emitting control sub-circuit comprises: a fourth switching transistor; a control electrode of the fourth switching transistor is connected with the light emitting control terminal, a first electrode of the fourth switching transistor is connected with the first power supply terminal, and a second electrode of the fourth switching transistor is connected with the fourth node (see figure 3).

Consider Claim 11, Jeon et al shows that a voltage value of the signal of the data signal terminal comprises: a first voltage value and a second voltage value; the first voltage value is less than the second voltage value; the first voltage value is same as a voltage (see paragraphs 151-154; figures 2 and 4A); (The drain electrode of the driving transistor may be electrically connected to the first power supply line VDDL, while the source electrode of the driving transistor may be connected to the third node N3. When the second switching transistor and the compensating transistor are turned on, a negative threshold voltage -Vth of the second switching transistor may be applied to the first node N1, and the voltage of 0 V may be applied to the second node N2).

Consider Claim 13, Jeon et al shows a voltage value of the signal of the first power supply terminal is greater than a voltage value of the signal of the second power supply terminal; a voltage value of the signal of the initial signal terminal is less than a voltage value of the signal of the second power supply terminal (see paragraphs 151-154; figures 2 and 4A); (The drain electrode of the driving transistor may be electrically connected to the first power supply line VDDL, while the source electrode of the driving transistor may be connected to the third node N3. When the second switching transistor and the compensating transistor are turned on, a negative threshold voltage -Vth of the second switching transistor may be applied to the first node N1, and the voltage of 0 V may be applied to the second node N2).

Allowable Subject Matter
Claims 4-9, 12, and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        02/25/2022